 



EXHIBIT 10.35.5

FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

     THIS FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
made and entered into as of the 9th day of February, 2004 (“Effective Date”), by
and among CONGRESS FINANCIAL CORPORATION (SOUTHWEST), a Texas corporation
(“Lender”) and SPORT SUPPLY GROUP, INC., a Delaware corporation (hereinafter
referred to as “Borrower” or “SSG”).

PRELIMINARY STATEMENTS

     A. Lender, SSG and Athletic Training Equipment Company, Inc., a Delaware
corporation (“ATEC”) have entered into that certain Loan and Security Agreement,
dated March 27, 2001, as amended by that certain First Amendment to Loan and
Security Agreement dated October 1, 2002, that certain Second Amendment to Loan
and Security Agreement dated June 27, 2003, that certain Third Amendment to Loan
and Security Agreement dated November 6, 2003, and as further amended by that
certain Fourth Amendment to Loan and Security Agreement dated December 29, 2003
(as amended, modified or supplemented from time to time, the “Loan Agreement”),
pursuant to which Lender has entered into certain financing arrangements with
SSG and ATEC.

     B. SSG has since sold all of the issued and outstanding capital stock of
ATEC and ATEC has been released from its obligations as a Borrower under the
Loan Agreement.

     C. The parties hereto have agreed to further amend the Loan Agreement as
hereinafter set forth.

     NOW, THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

AGREEMENT

ARTICLE I
Definitions

     1.01 Capitalized terms used in this Amendment are defined in the Loan
Agreement, as amended hereby, unless otherwise stated.

ARTICLE II
Amendments

     2.01 Amendment to Various Sections.

 



--------------------------------------------------------------------------------



 



     (i) Amendment to Section 1.42. Effective as of the Effective Date,
Section 1.42 of the Loan Agreement is hereby amended by deleting the definition
of “Material Adverse Effect” in its entirety and replacing it with the
following:

     “Material Adverse Effect” shall mean a material adverse effect upon the
business, operations, properties, assets, goodwill or condition (financial or
otherwise) of Borrower on a consolidated basis. In determining whether any
individual event would have a Material Adverse Effect, notwithstanding that such
event does not of itself have such effect, a Material Adverse Effect shall be
deemed to have occurred if the cumulative effect of such event and all other
then existing events would have a Material Adverse Effect. Notwithstanding the
foregoing, no Material Adverse Effect shall be deemed to have occurred, unless,
at the time of determination, a Default or Event of Default has occurred and is
continuing or the Excess Availability, as determined by Lender, is less than
$5,000,000.”

     (ii) Amendment to Section 7.2. Effective as of the Effective Date,
Section 7.2 of the Loan Agreement is hereby amended by inserting the following
phrase immediately after the words “material adverse information” therein:

     “at a time when a Default or Event of Default has occurred and is
continuing or when the Excess Availability, as determined by Lender, is less
than $5,000,000”;

     (iii) Effective as of the Effective Date, each of Sections 8.1, 8.9(a),
8.9(b), 8.9(c) and 8.9(d) of the Loan Agreement is hereby amended by inserting
the following phrase immediately after the words “material adverse effect”
therein:

     “at a time when a Default or Event of Default has occurred and is
continuing or when the Excess Availability, as determined by Lender, is less
than $5,000,000”.

ARTICLE III
Conditions Precedent

     3.01 Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent, unless
specifically waived in writing by Lender:

     (a) Lender shall have received, in form and substance satisfactory to
Lender and its legal counsel:

2



--------------------------------------------------------------------------------



 



     (i) this Amendment, duly executed by Borrower;

     (ii) a certificate of the Secretary of Borrower dated as of the date of
this Amendment, in form and substance satisfactory to Lender, certifying among
other things, (i) that Borrower’s Board of Directors has met and has adopted,
approved, consented to and ratified resolutions which authorize the execution,
delivery and performance by Borrower of this Amendment and all such other
Financing Agreements to which Borrower is or is to be a party, and (ii) the
names of the officers of Borrower authorized to sign this Amendment and each of
such other Financing Agreements to which Borrower is or is to be a party
hereunder (including the certificates contemplated herein) together with
specimen signatures of such officers; and

     (iii) such additional documents, instruments and information as Lender or
its legal counsel may request.

     (b) The representations and warranties contained herein, in the Loan
Agreement and in the other Financing Agreements, shall be true and correct as of
the date hereof, as if made on the date hereof (unless otherwise made on a
specific date as set forth therein, in which case, such representations and
warranties shall be true and correct as of such date).

     (c) No Event of Default or event or condition which, with notice or passage
of time or both, would constitute an Event of Default, shall have occurred and
be continuing, unless such event, condition or Event of Default has been
specifically waived in writing by Lender.

     (d) All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Lender and its legal counsel.

ARTICLE IV
No Waiver

     Nothing contained in this Amendment shall be construed as a waiver by
Lender of any covenant or provision of the Loan Agreement or the other Financing
Agreements or of any other contract or instrument among Borrower and Lender, and
the failure of Lender at any time or times hereafter to require strict
performance by Borrower of any provision thereof shall not waive, affect or
diminish any right of Lender to thereafter demand strict compliance therewith.
Lender hereby reserves all rights granted under the Loan Agreement, the other
Financing Agreements and any other contract or instrument among Borrower and
Lender.

3



--------------------------------------------------------------------------------



 



ARTICLE V
Ratifications, Representations and Warranties

     5.01 Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Loan Agreement and the other Financing Agreements, and, except as expressly
modified and superseded by this Amendment, the terms and provisions of the Loan
Agreement and the other Financing Agreements are ratified and confirmed and
shall continue in full force and effect. Borrower and Lender agree that (a) the
Loan Agreement, as amended hereby, and the other Financing Agreements shall
continue to be legal, valid, binding and enforceable in accordance with their
respective terms, and (b) the security interests in the Collateral are in full
force and effect.

     5.02 Representations and Warranties of Borrower. Borrower hereby represents
and warrants to Lender that (a) the execution, delivery and performance of this
Amendment and any and all other Financing Agreements executed and/or delivered
in connection herewith have been authorized by all requisite corporate action on
the part of Borrower and will not violate the Certificate of Incorporation or
Bylaws of Borrower; (b) the representations and warranties contained in the Loan
Agreement, as amended hereby, and any other Financing Agreement are true and
correct on and as of the date hereof and on and as of the date of execution
hereof as though made on and as of each such date (unless otherwise made on a
specific date as set forth therein, in which case, such representations and
warranties shall be true and correct as of such date); (c) no Event of Default
or event or condition which, with notice or passage of time or both, would
constitute an Event of Default under the Loan Agreement, as amended hereby, has
occurred and is continuing; (d) Borrower is in full compliance with all
covenants and agreements contained in the Loan Agreement and the other Financing
Agreements, as amended hereby; and (e) Borrower has not amended, modified or in
any way altered its Certificate of Incorporation or Bylaws since March 27, 2001.

ARTICLE VI
Miscellaneous Provisions

     6.01 Survival of Representations and Warranties. All representations and
warranties made in the Loan Agreement or any other Financing Agreement,
including, without limitation, any document furnished in connection with this
Amendment, shall survive the execution and delivery of this Amendment and the
other Financing Agreements, and no investigation by Lender or any closing shall
affect the representations and warranties or the right of Lender to rely upon
them.

     6.02 Reference to Loan Agreement. Each of the Loan Agreement and the other
Financing Agreements, and any and all other agreements, documents or instruments
now or hereafter executed and delivered pursuant to the terms hereof or pursuant
to the terms of the Loan Agreement, as amended hereby, are hereby amended so
that any reference in the Loan Agreement and such other Financing Agreements to
the Loan Agreement shall mean a reference to the Loan Agreement and the other
Financing Agreements as amended hereby.

4



--------------------------------------------------------------------------------



 



     6.03 Expenses of Lender. As provided in Section 9.16 of the Loan Agreement,
Borrower agrees to pay on demand all costs and expenses incurred by Lender in
connection with the preparation, negotiation and execution of this Amendment and
the other Financing Agreements executed pursuant hereto, and any and all
amendments, modifications, and supplements thereto, including, without
limitation, all costs and expenses of filing or recording and the reasonable
costs and fees of Lender’s legal counsel (including legal assistants).

     6.04 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

     6.05 Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of Lender and Borrower and their respective successors and
assigns, except that Borrower may not assign or transfer any of its rights or
obligations hereunder without the prior written consent of Lender.

     6.06 Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

     6.07 Effect of Waiver. No consent or waiver, express or implied, by Lender
to or for any breach of or deviation from any covenant or condition by Borrower
shall be deemed a consent to or waiver of any other breach of the same or any
other covenant, condition or duty.

     6.08 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

     6.09 Applicable Law. THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF TEXAS (WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW).

     6.10 Final Agreement. THE LOAN AGREEMENT AND THE OTHER FINANCING
AGREEMENTS, EACH AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS
EXECUTED. THE LOAN AGREEMENT AND THE OTHER FINANCING AGREEMENTS, AS AMENDED, MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. NO MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY
PROVISION OF THIS AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED
BY BORROWER AND LENDER.

5



--------------------------------------------------------------------------------



 



     6.11 Release. BORROWER HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM LENDER. BORROWER HEREBY VOLUNTARILY AND KNOWINGLY
RELEASES AND FOREVER DISCHARGES LENDER, ITS PREDECESSORS, OFFICERS, DIRECTORS,
AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER,
KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH BORROWER MAY NOW OR
HEREAFTER HAVE AGAINST LENDER, ITS PREDECESSORS, OFFICERS, DIRECTORS, AGENTS,
EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH
CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING, WITHOUT LIMITATION, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE LOAN AGREEMENT OR OTHER FINANCING AGREEMENTS, AND NEGOTIATION
FOR AND EXECUTION OF THIS AMENDMENT.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed and is effective as of
the date first above-written.

         

  LENDER:    
 
            CONGRESS FINANCIAL CORPORATION     (SOUTHWEST)
 
       

  By:    

 

--------------------------------------------------------------------------------


  Name:    

 

--------------------------------------------------------------------------------


  Title:    

 

--------------------------------------------------------------------------------

 
       

  BORROWER:    
 
            SPORT SUPPLY GROUP, INC.
 
       

  By:    

 

--------------------------------------------------------------------------------


  Name:    

 

--------------------------------------------------------------------------------


  Title:    

 

--------------------------------------------------------------------------------

 